R-I.33

                   THE         ATTORNEY                   GENERAL
                                     OF         TEXAS

                                    Auyrm         H. TEJCAS
PRICE  DANIEL
ATTORNEYGENERAL                    ,,.    .~-      6,   1947.




  Eon.   Carloe   0. Ashley,   Chalxman
  state Board Of~Ccptrol'
  Aua tin, Texas

                                                   opinion HO. v-65
                                                   Rer Guthorltgof the Superintsudent
                                                        'ofthe Terre11State Hospital
                                                         to readmita patientto the
                                                        Terre11State Hospitalwho has
                                                        been discharged,without the
                                                         fomalities of another trial.

  Dear Sir:

           We are in reoeiptof your requestfor an opinionupon the above
  titled subjeotmatterand quote from your letteras follows:

              "In Bovember,1936, a patientwas duly comalttedto the
         Term11 State HospitalfYcm Dallas County. Thereafterthis
         patientwas furlou#md frceisaid hospital in December, 1943,
         and was ultimatelyreturnedand discharged'from  said hospital
         In September,1945. We are now advisedthat this person is
         in need of furtherhospitalization at one of our state hospitals,
         and we have been requestedby the County Judge of Dallas Mty
         to advise the Superintendentof the Terre11State Hospitalto
         accept this patlentat the Terre11State Hospitalwithout the
         fomalltles of anothertrial."

           Chapter266, Senate Bill Ho. 46, of the RegularSession of the
  48th Legislature,to whiah you refer, providesa8 follows:

              "The superintendentof any institution, after the examination
         as hereinafterprovided,may permit any inmatethereoftemporarily
         to leave such lnstltutlonIn charSe of his guardian,relatives,
         friends,or by himself,for a period not exaeedingtwelvemonths,
         and may receivehim when returnedby any suoh &ardI.au,relative,
         friend,or upon his owu application,wlthin such perlod,without
         any furtherorder of oommitnent;but no patient,who has been
         chargedwftb or oonvictedof scrmeoffenseend been adjudgadinsane
         in accordancewith the provisionsof the code of orQnlua1proee-
         dure, shall be penuittedto tempore~ilyleave such institution
         under any olraumstauoes.The superintendent  may requireas a
         conditionof such leave of abaeuae,that the person in whoee aharg
         the patient Is penuittedto leave the inetltutlm shallmake reports
         to him of the patientiscondition+ Any such superintendent, guardian,
         relativeor friendmay terminatesuch leave of absenceat any time
Eon; carh     C. ~&by,       Pige 2 v-65


      and authorize      the arrest    and return   of the patient.      Any peace
     officerof this state shall cause such patient to be arrested
     and returnedupon the request of any suoh euperintendent,
     ~guardisn,relativeor friend. ‘Juaypatient,emept swh as dare
     o@rged with or oonvlotedof .sme offenee, who has been adjudged
     Inmane in awordanoe with the provleioProf the oode of oriml-
     nal   prooedure,     who has returned     to the institution     at the expir-
     ation of tvelvemonths may be wauted e+nadditional leave of not
     to exoeed ,$woyesre, by the euperintmdent,or upon hi” room-
     mendaMon.”

          Ar$ic,le55.52,
                       of +r$Ws    Civil Statutespresorlbesthe issues
of fact to be deterpllpedbefore the county judge upon a proceedingto
ocmait a patient. Article 5553 directs that upon certain negative itid-
ings with respectto the patient’ssanity,the defendantwill be dis-
charged.

             Our State.,Hoepitals
                               are staffedwith competentphysiciansand
psychiatrists appropriate  to the needs of such institutions.   In the
nature of euch things, patients are oommitted to these institutions    --
not for a definitetenu -- but for treatmentand oare until they die
or have been, disohargd as cured.  As we have already seen, there are
proviafons for leaves of absenae, but these provisions~aooentuate ‘the
purpose of the commitment as above euggested.

           While there is no express statute authorizing              a final disoharge   :
and therefore termination of the Institution’s  custody,              ti-eatznent, and
0-e of the patient,neverthelma, such power is implioitIn the general
plan of the state’s       oare of the unfortunates.

         It is the opinionof this departmentwhen suoh patienthas been
finallydiscbargedby the hospital,suoh patientcannotbe again admitted
exoeptupon trial as in the first place for comnitment.

                                                     oopy of which
         We followOpinionHo. O-685 by this deparixnent,
we 6pcloae.



         ‘1. Uhere a patienthas been duly tried aud owimlttedto
     TerrellState Hoepital,end has been duly dischargedtherefrom,
     euoh patient       oannot thereafter    ‘be lawfully   readmitted   by the
     hospitalwithouta nek prooeedingand anotherommltmut as III
     the f,Mt    plaoe     required.

APPROVED MA% 6, 1947                            Yours very truly
/ml Prioe Daniel                            ATKIRNEYGENERAL   op w           )N
A-       GXKEBAL                            By /e/ boie Speer
                                                   Ooie Spear
OS:aomxjrb                                          AB6istant

APPRom     OPRUOn cm              BY BUB, ChaIrman